Citation Nr: 0201982	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  93-16 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to an increased rating for service connected 
bilateral hearing loss.

2.  The propriety of the initial 10 percent evaluation 
assigned for tinnitus aurium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1946 to April 1956, 
and from June 1956 to June 1962, and from August 1962 to 
March 1968.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating decision 
in which the RO confirmed and continued a 10 percent 
evaluation for bilateral hearing loss and from a February 
1992 rating action in which the RO granted service connection 
for tinnitus and assigned a 10 percent evaluation.  In 
November 1996, the Board remanded the issues to the RO for 
additional development of the evidence.  Both issues have 
been returned to the Board for further appellate 
adjudication.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in Washington, D.C. in 
September 1996.  A transcript of the  hearing is of record.

The Board notes that the RO adjudicated the tinnitus claim as 
one for an increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) - formerly, the United States Court 
of Veterans Appeals - in the case of Fenderson v. West, 12 
Vet. App.  119 (1999), the Board has recharacterized the 
issue on appeal as involving the propriety of the initial 
evaluation assigned.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of  the veteran's claim on appeal has been 
obtained by the RO.

2.  Prior to February 2, 1998, a March 1991 VA examination 
revealed  that the veteran had Level III hearing in the right 
ear and Level VI hearing in the left ear; a September 1991 VA 
examination revealed Level III hearing in the  right ear and 
Level IV hearing in the left ear; and an October 1993 VA  
examination revealed  Level IV hearing in the right ear and 
Level VI hearing in the left ear.

3.  From February 2, 1998 to June 4, 2001, a February 1999 VA 
examination revealed that hearing acuity was measured as 
Level IV in the right ear and Level XI in the left ear under 
the regulations in effect prior to June 10, 1999; subsequent 
to the June 10, 1999 regulations, hearing acuity was measured 
as Level VI in the right ear and Level VII in the left ear.

4.  On a June 5, 2001 VA examination, hearing acuity was 
measured as Level VII hearing in the right ear, and Level XI 
hearing in the left ear under the regulations in effect prior 
to June 10, 1999; subsequent to the June 10, 1999 
regulations, hearing acuity was measured as Level VI for the 
right ear and Level X for the left ear.

5.  Since the March 1987 effective date of the grant of 
service connection, the veteran's tinnitus has been 
manifested by constant ringing.  The disability picture is 
not exceptional or unusual.



CONCLUSIONS OF LAW

1.  Prior to February 2, 1998, the criteria for an evaluation 
higher than 20 percent for the veteran's service connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155,5107 (West 1991); 38 C.F.R. §§  4.85,4.86(2001).

2.  From February 2, 1998 to June 4, 2001, the criteria for 
an evaluation higher than 30 percent for the veteran's 
service connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155,5107 (West 1991); 38 C.F.R. §§  
4.85,4.86(1998, 2001).

3.  Subsequent to June 4, 2001, the criteria for a rating in 
excess of 60 percent for bilateral defective hearing have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.85, 4.87, Code 6101(1998, 2001).

4. As the assignment of the initial 10 percent evaluation for 
tinnitus was proper, the criteria for a higher evaluation 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.87a, 4.124a, Diagnostic Codes  6260, 8046 
(1998, 2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran contends that his bilateral hearing loss and 
tinnitus warrant an extraschedular evaluation.  He 
specifically contends that he has symptoms and signs, which 
go beyond what the rating schedule permits.

In a March 1988 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent evaluation.

The veteran filed a claim for an increased rating for 
bilateral hearing loss in December 1990.

A March 1991 VA audiometric testing demonstrated hearing 
thresholds, in decibels, at the following levels:

 HERTZ
500
1000
2000
3000
4000
RIGHT
30   
45
55
85
80
LEFT
30   
55
65
75
85

Pure tone threshold level averaged 66 decibels for the right 
ear and 70 decibels for the left ear.  Speech discrimination 
scores were 88 percent in the right ear and 74 percent in the 
left.  The assessment was bilateral, mild to severe, high 
frequency, sensorineural hearing loss.

A September 1991 VA audiometric testing demonstrated hearing 
thresholds, in decibels, at the following levels: 

 HERTZ
500
1000
2000
3000
4000
RIGHT
25   
40
55
80
85
LEFT
25   
50
65
75
85

Pure tone threshold levels averaged 65 decibels for the right 
ear and 69 decibels for the left ear.  Speech discrimination 
scores were 88 percent in the right ear and 78 percent in the 
left.  The assessment was bilateral, mid to high frequency 
sensorineural hearing loss, mild to severe on the right and 
moderate to severe on the left.  The veteran reported a 
constant tinnitus in both ears, which began in the early 
1960's when he was on a destroyer at sea.

In a February 1992 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation.

An October 1993 VA audiometric testing demonstrated hearing  
thresholds, in decibels, at the following levels: 

 HERTZ
500
1000
2000
3000
4000
RIGHT
25   
45
50
80
85
LEFT
30   
55
65
75
85

Pure tone threshold levels averaged 65 decibels for the right 
ear and 70 decibels for the left ear.  Speech discrimination 
scores were 80 percent in the right ear and 70 percent in the 
left.  The assessment was moderate to severe, mid to high 
frequency, sensorineural hearing loss of the right ear and 
mild to severe sensorineural hearing loss of the left ear.

In a September 1994 rating decision, the RO increased the 
rating  for bilateral hearing loss from a 10 percent 
evaluation to a 20 percent  evaluation.

At a September 1996 hearing conducted before the Board, the 
veteran testified that that a more recent examination had 
been conducted, and that it was not of record.  He claimed to 
have been examined in connection with a two-year warranty 
adjustment of his hearing aids.  He stated that this 
examination had been conducted by the VA, and that the 
examiner had commented that his bilateral hearing loss 
disability had worsened.

Based on the veteran's hearing testimony, the Board remanded 
the case in November 1996 for further development of the 
evidence.  In particular, the RO was instructed to obtain a 
copy of the examination referred to by the veteran at the 
hearing.  If that examination was found to be inadequate, the 
veteran was to be scheduled for a new examination.

In June 1997, the RO submitted a request to the Washington, 
D.C. VA Medical Center (VAMC) for all treatment records 
pertaining to the veteran from December 1993 to the present 
time.

A December 1995 VA audiology treatment record was received.  
Audiometric testing demonstrated hearing thresholds, in 
decibels, at the following levels: 

 HERTZ
500
1000
2000
3000
4000
RIGHT
30   
45
50
75
85
LEFT
30   
55
65
75
80

Pure tone threshold levels averaged 64 decibels for the right 
ear and 69 decibels for the left ear.  Speech discrimination 
scores were 74 percent in the  right ear and 64 percent in 
the left.

Additional VA treatment records dated in February 1998 were 
received.  In a February 1998 VA audiology treatment record, 
the veteran reported sudden left ear hearing loss around 
January 1998.  Physical examination revealed that the 
tympanic membrane was within normal limits in both ears.  
Cranial nerves II to XII were intact in both ears.  There was 
no dysdiadochokinesia.  The assessment was sudden 
sensorineural hearing loss of the left ear.

A February 1998 VA audiometric testing performed in 
conjunction with the veteran's report of sudden left ear 
hearing loss, demonstrated hearing thresholds, in decibels, 
at the following levels: 

 HERTZ
500
1000
2000
3000
4000
RIGHT
25   
50
55
80
80
LEFT
NR   
NR
NR
100
NR

Pure tone threshold levels averaged 66 decibels for the right 
ear and 99+ decibels for the left ear.  Speech discrimination 
scores were 84 percent in the right ear and 0 percent in the 
left.  It was further noted that the left ear was  retested 
in March 1998 and the examiner was able to obtain some 
responses to pure tone stimuli, however, the veteran had no 
speech intelligibility in that ear.  The veteran was issued a 
new right ear hearing aid with t-coil.

A February 1999 VA audiometric testing demonstrated hearing 
thresholds, in decibels, at the following levels:

 HERTZ
500
1000
2000
3000
4000
RIGHT
25   
55
65
80
90
LEFT
75   
80
75
80
95

Pure tone threshold levels averaged 73 decibels for the right 
ear and 83 decibels for the left ear.  Speech discrimination 
scores were 76 percent in the right ear and 0 percent in the 
left.  The assessment was severe to profound sensorineural 
hearing loss of the left ear and moderate to profound 
sensorineural hearing loss of the right ear.

In a May 2000 rating decision, the RO increased the 
evaluation for bilateral hearing loss to 30 percent effective 
from February 2, 1998, and confirmed and continued the 10 
percent evaluation for bilateral tinnitus.

A March 2001 RO memorandum addressed the question of an 
extra-schedular evaluation with regard to the veteran's 
bilateral hearing loss and tinnitus.  It was noted that the 
evidence of record did not present an exceptional or unusual 
disability picture, which would warrant consideration of an 
extra-schedular evaluation.  Therefore, it was recommended 
that the case would not be submitted for consideration of an 
extra-schedular evaluation.  It was also recommended that 
since more than a year had elapsed since the veteran's last 
examination, he be provided with another audiological 
examination.

At a June 2001 audiometry examination, the veteran reported a 
sudden decline in hearing of the left ear in 1998 with no 
significant improvement.  He complained of substantial 
listening difficulties and that he could not hear speech or 
environmental cues without amplification.  Due to the degree 
of hearing loss in  the left ear, he has been unable to use a 
hearing aid in that ear.  The veteran also complained of 
constant tinnitus which was most noticeable and severe in the 
left ear and which prevents him from sleeping.  Audiometric 
testing demonstrated hearing thresholds, in decibels, at the 
following levels: 

 HERTZ
500
1000
2000
3000
4000
RIGHT
40   
55
65
80
80
LEFT
80   
95
95
100
105

Pure tone threshold levels averaged 70 decibels for the right 
ear and 99 decibels for the left ear.  Speech discrimination 
scores were 64 percent in the right ear and 0 percent in the 
left.  The diagnosis was mild to profound sensorineural 
hearing loss in the right ear and severe to profound 
sensorineural hearing loss in the left ear.  It was noted 
that word recognition was poor in the right ear and very poor 
in the left ear.  It was further noted that when compared 
with the 1998 evaluation, a decline in hearing in the low 
frequencies and in word recognition in the right ear was 
noted.

In an addendum to the June 2001 examination, the examiner 
noted that ENT referral was discussed with the veteran (in 
view of the decline in hearing  and word) but the veteran 
declined at the present time commenting that there was no 
improvement in hearing following the last visit to ENT in 
1998.

In a September 2001 rating decision, the RO increased the 
evaluation for bilateral hearing loss to 60 percent 
disabling, effective from June 5, 2001.

II. Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone several VA audiological examinations 
and pertinent treatment records have been associated with the 
record.  Furthermore, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claims are ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No.106-475, §§ 3-4, 114 Stat. 2096(2000) 
(to be codified as amended at 38 U.S.C. §§  5102,5103, 5103A, 
and 5107).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identity the various disabilities.  The VA has a duty to  
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for  its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense  organs, effective June 10, 1999. 62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  The Court has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise, and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also Fischer v. West, 11 Vet. App. 121 (1998).  A 
May 2000 rating decision reveals that the RO considered the 
veteran's service-connected bilateral hearing loss and 
tinnitus under the rating criteria in effect prior to and 
subsequent to June 10, 1999; hence, there is no due process 
bar to the Board doing likewise.

A. Increased Rating for Bilateral Hearing Loss

At the time that the veteran filed his claim for an increased  
rating for left ear hearing loss, evaluations of hearing loss 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998).  In situations where service connection had been 
granted only for defective hearing involving one ear, and the 
appellant did not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal.  38 C.F.R. §§ 3.383, 4.14 (1998).  Thus, a 
maximum 10 percent evaluation was assignable for single ear 
hearing loss, only where the hearing in the service-connected 
ear was at level X or XI.  38 C.F.R. § 4.87, Diagnostic Codes 
6100 to 6110 (1998).  

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85,  Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.

(a)  When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

In the instant case, the veteran's hearing loss will be 
evaluated under the former criteria up to the effective date 
of the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the 
former and revised criteria, with the version most favorable 
to the veteran applied.

The March 1991 VA examination revealed that the veteran had 
an average pure tone threshold in the right ear of 66 
decibels with speech recognition of 88 percent, and an 
average of 70 decibels with speech recognition of 74 percent 
in the left ear.  Evaluating these test scores based on Table 
VI found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is at Level III and his left ear is at Level VI.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. §  4.85, requires a 10 percent evaluation.

The September 1991 VA examination revealed that the veteran 
had an average pure tone threshold in the right ear of 65 
decibels with speech recognition of 88 percent, and an 
average of 69 decibels with speech recognition of 78 percent 
in the left ear.  Evaluating these test scores based on Table 
VI found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is at Level III and his left ear is at Level IV.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. §  4.85, requires a 10 percent evaluation.

The October 1993 VA examination revealed that the veteran had 
an average pure tone threshold in the right ear of 65 
decibels with speech recognition of 80 percent, and an 
average of 70 decibels with speech recognition of 70 percent 
in the left ear.  Evaluating these test scores based on Table 
VI found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is at Level IV and his left ear is at Level VI.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, requires a 20 percent evaluation.

The February 1999 VA examination revealed that the veteran 
had an average pure tone threshold in the right ear of 73 
decibels with speech recognition of 76 percent, and an 
average of 83 decibels with speech recognition of 0 percent 
in the left ear.  Evaluating these test scores based on Table 
VI found at 38 C.F.R.  § 4.85, the veteran's right ear 
hearing acuity is at Level IV and his left ear is at Level 
XI.  This level of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, requires a 30 percent evaluation.

It is at this point that the new regulation, 38 C.F.R. § 4.86  
(2001), does apply.  As noted above, in the February 1999 
audiological examination of the veteran, puretone threshold 
frequencies at 1000, 2000, 3000, and 4000 Hertz all met or 
exceeded the 55-decibel mark.  As such, 38 C.F.R. § 4.86 
provides that the Level designation for hearing impairment 
may come from either Table VI or Table VIa, whichever results 
in the higher designation.  In this case, Table VIa provides 
a Level VI designation for the right ear and a Level VII 
designation for the left ear.  However, this level of hearing 
acuity, as reflected on Table VII  of 38 C.F.R. § 4.85, still 
requires a 30 percent evaluation.  Thus, the designation 
under the old and new regulations still provide the same 
evaluation.

The June 2001 VA examination revealed that the veteran had an 
average pure tone threshold in the right ear of 70 decibels 
with speech recognition of 64 percent, and an average of 99 
decibels with speech recognition of 0 percent in the left 
ear.  Evaluating these test scores based on Table VI found at 
38 C.F.R. § 4.85, the veteran's right ear hearing acuity is 
at Level-VII and his left ear is at Level XI.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, requires a 60 percent evaluation, under the old 
regulations.

It is once again noted, that in the June 2001 audiological 
examination of the veteran, puretone threshold frequencies at 
1000, 2000, 3000, and 4000 Hertz all met or exceeded the 55-
decibel mark.  As such, 38 C.F.R. § 4.86 provides that the 
Level designation for hearing impairment may come from either 
Table VI or Table VIa, whichever results in the higher 
designation. In this case, Table VIa provides a Level VI 
designation for the right ear and a Level X designation for 
the left ear. However, this level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, only requires a 
50 percent evaluation.  Therefore, evaluating the veteran's 
hearing loss under Table VI provides for a higher evaluation 
and accordingly, the veteran is entitled to an evaluation of 
60 percent for his bilateral hearing loss which is the 
evaluation currently assigned for this disability.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  Disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule. See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for an increased evaluation for 
bilateral hearing loss.

B. Increased Rating for Tinnitus

Under the former rating criteria, Diagnostic Code 6260 
provided a 10 percent disability rating and no more for 
persistent tinnitus that results from head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  The revised criteria continue 
to provide a single 10 percent disability rating for 
tinnitus, but the only requirement is that the tinnitus be 
recurrent.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (2001).  
The proposed amendment to the regulations indicated that 
tinnitus is a subjective sensation which, under certain 
circumstances, comes and goes.  59 Fed. Reg. 17297 (April 12, 
1994).  The requirement that the tinnitus be "recurrent" 
means that it might not always be present, but that it 
returns at regular intervals.  Id.  It was also noted that 
tinnitus can be caused by a number of conditions, including 
injuries, acute diseases and drug reactions.  Id.  The 
restriction that tinnitus result from trauma was eliminated 
since the severity of disability from tinnitus does not 
depend on its origin.  Id.

The evidence of record indicates that the veteran suffers 
from noise induced tinnitus, which he described as constant.  
In view of this, the Board finds no basis for a schedular 
evaluation in excess of 10 percent for tinnitus.

Furthermore, under the circumstances of this case, the Board 
must conclude that the initial 10 percent evaluation assigned 
under the rating schedule was proper.  The veteran has 
described a consistent "ringing of the ears."  The disability 
picture is not exceptional or unusual.  Thus, there is no 
basis for "staged  rating" of the disability under 
consideration.  See Fenderson, 12 Vet. App. at 126.

C. Extra-Schedular Consideration

Additionally, the Board finds that the evidence of record 
does not present an "exceptional or unusual" disability 
picture with regard to either the veteran's bilateral hearing 
loss or tinnitus so as to render impractical the application 
of the regular rating schedule standards and to warrant 
assignment of extra-schedular evaluations pursuant to 38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, there is no 
indication that either of the veteran's disabilities have 
markedly interfered with earning capacity or employment 
status (i.e., beyond that interference contemplated by the 
assigned evaluation), or has necessitated frequent periods of 
hospitalization. In the absence of evidence of such factors 
as those noted above, the Board finds that a remand for 
compliance with the procedures for assignment of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

